 



Exhibit 10.3
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATING THERETO OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
Warrants to Purchase
                     Shares of Common Stock
NATIONAL QUALITY CARE, INC.
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE
Void after June 22, 2014
     This Warrant Certificate (this “Certificate”) and the Warrants evidenced
hereby represent and set forth the right of                             
              (the “Holder”), to purchase                       shares of Common
Stock of National Quality Care, Inc., a Delaware corporation (the “Company”), at
a price of $0.16 per share; subject, however, to the terms and conditions
hereinafter set forth.
     The Warrants have been issued for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.
     1. Term of Warrants. The Warrants may not be exercised after the close of
business on the earliest to occur of (i) June 22, 2014, (ii) the closing of the
sale and issuance of shares of common stock in a firmly underwritten public
offering (an “Initial Public Offering”) pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or (iii) the closing of
the Company’s sale of all or substantially all of its assets or the acquisition
of the Company by another entity by means of merger or other transaction as a
result of which stockholders of the Company immediately prior to such
acquisition possess a minority of the voting power of the acquiring entity
immediately following such acquisition (an “Acquisition”). The Warrants may be
exercised only to the extent such Warrants have vested and become exercisable in
accordance with Section 2(a) hereof and only in accordance with the terms and
conditions hereinafter set forth. The Company shall give written notice to
Holder of an Initial Public Offering or an Acquisition at least 30 days prior to
the closing of such Initial Public Offering or Acquisition.
     2. Exercise of Warrants. The Warrants shall be exercisable as follows:
          (a) Right to Exercise. The Warrants shall be fully vested on the date
of issuance and shall be exercisable in the manner set forth herein.

 



--------------------------------------------------------------------------------



 



          (b) Method of Exercise; Payment. Subject to the terms and conditions
hereof, the Warrants may be exercised by the Holder with respect to all, or any
portion, of the shares of Common Stock then issuable hereunder (the “Warrant
Shares”) by the surrender of this Certificate, properly endorsed, at the
principal office of the Company, and by the payment to the Company by check or
money order of the then applicable Warrant Price, as reasonably determined by
the Company’s Board of Directors.
          (c) Delivery of Stock Certificates. In the event of the exercise of
the Warrants, certificates for the Warrant Shares so purchased shall be
delivered to the Holder within a reasonable time after the Warrants shall have
been so exercised.
          (d) Restrictions on Exercise. The Warrants may not be exercised if the
issuance of the Warrant Shares upon such exercise would constitute a violation
of any applicable federal or state securities laws or other laws or regulations,
provided that the Company shall use reasonable efforts to satisfy all such legal
requirements and to take advantage of available exemptions from registration
requirements thereunder. As a condition to the exercise of the Warrants, the
Company may require the Holder to make such representations and warranties to
the Company as may be required by applicable law or regulation.
     3. Shares Fully Paid; Reservation of Shares. The Company covenants and
agrees that all Warrant Shares will, upon issuance and payment in accordance
herewith, be fully paid, validly issued and nonassessable. The Company further
covenants and agrees that during the period during which the Warrants are
exercisable, the Company will at all times have authorized and reserved for the
purpose of the issue upon exercise of the Warrants at least the maximum number
of Warrant Shares as are issuable upon the exercise of the Warrants.
     4. Adjustment of Purchase Price and Number of Warrant Shares. The number
and kind of securities purchasable upon the exercise of the Warrants and the
Warrant Price shall be subject to adjustment from time to time upon the
happening of certain events, as follows:
          (a) Consolidation, Merger or Reclassification. If the Company at any
time while the Warrants remain outstanding and unexpired shall consolidate with
or merge into any other corporation, or sell all or substantially all of its
assets to another corporation, or reclassify or in any manner change the
securities then purchasable upon the exercise of the Warrants (any of which
shall constitute a “Reorganization”), then lawful and adequate provision shall
be made whereby this Certificate shall thereafter evidence the right to purchase
such number and kind of securities and other property as would have been
issuable or distributable on account of such Reorganization upon or with respect
to the securities which were purchasable or would have become purchasable under
the Warrants immediately prior to the Reorganization. The Company shall not
effect any such Reorganization unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such Reorganization shall assume by written instrument executed
and mailed or delivered to the Holder, at the last address of the Holder
appearing on the books of the Company, the obligation to deliver to the Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase. Notwithstanding anything in
this Section 4(a) to the contrary, the prior two sentences shall be inoperative
and of no force and effect if upon the completion of any such Reorganization the
stockholders of the Company

-2-



--------------------------------------------------------------------------------



 



immediately prior to such event do not own at least 50% of the capital stock of
the corporation resulting from such Reorganization, and those Warrants which are
unexercised shall expire on the completion of such Reorganization, if the notice
required by Section 4(e) hereof has been duly given.
          (b) Subdivision or Combination of Shares. If the Company at any time
while the Warrants remain outstanding and unexpired shall subdivide or combine
its capital stock, the Warrant Price shall be adjusted to a price determined by
multiplying the Warrant Price in effect immediately prior to such subdivision or
combination by a fraction (i) the numerator of which shall be the total number
of shares of capital stock outstanding immediately prior to such subdivision or
combination and (ii) the denominator of which shall be the total number of
shares of capital stock outstanding immediately after such subdivision or
combination.
          (c) Certain Dividends and Distributions. If the Company at any time
while the Warrants are outstanding and unexpired shall take a record of the
holders of its shares of capital stock for the purpose of:
               (i) Dividends of Shares of Capital Stock. Entitling them to
receive a dividend payable in, or other distribution without consideration of,
shares of capital stock, then the Warrant Price shall be adjusted to that price
determined by multiplying the Warrant Price in effect immediately prior to each
dividend or distribution by a fraction (A) the numerator of which shall be the
total number of shares of capital stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of capital stock outstanding immediately after such dividend or
distribution; or
               (ii) Distribution of Assets, Securities, etc. Making any
distribution without consideration with respect to its shares of capital stock
(other than a cash dividend) payable otherwise than in its shares of capital
stock, the Holder shall, upon the exercise thereof, be entitled to receive, in
addition to the number of Warrant Shares receivable thereupon, and without
payment of any additional consideration therefor, such assets or securities as
would have been payable to him as owner of that number of Warrant Shares
receivable by exercise of the Warrants had he been the holder of record of such
Warrant Shares on the record date for such distribution; and an appropriate
provision therefor shall be made a part of any such distribution.
          (d) Adjustment of Number of Warrant Shares. Upon each adjustment in
the Warrant Price pursuant to Subsections (b) or (c) (i) of this Section 4, the
number of Warrant Shares purchasable hereunder shall be adjusted to that number
determined by multiplying the number of Warrant Shares purchasable upon the
exercise of the Warrants immediately prior to such adjustment by a fraction, the
numerator of which shall be the Warrant Price immediately prior to such
adjustment and the denominator of which shall be the Warrant Price immediately
following such adjustment.
          (e) Notice. In case at any time:
               (i) The Company shall pay any dividend payable in shares of
capital stock or make any distribution, excluding a cash dividend, to the
holders of its shares of capital stock;

-3-



--------------------------------------------------------------------------------



 



               (ii) The Company shall offer for subscription pro rata to the
holders of its shares of capital stock any additional shares of equity capital
of any class or other rights;
               (iii) There shall be any reclassification of the shares of
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another corporation; or
               (iv) There shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company;
then, in any one or more of such cases, the Company shall give to Holder at
least 10 days’ prior written notice (or, in the event of notice pursuant to
Section 4(e)(iii), at least 30 days’ prior written notice) of the date on which
the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect to any such reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up. Such notice in accordance with the
foregoing clause shall also specify, in the case of any such dividend,
distribution or subscription rights, the date on which the holders of shares of
capital stock shall be entitled thereto, and such notice in accordance with the
foregoing clause shall also specify the date on which the holders of shares of
capital stock shall be entitled to exchange their shares of capital stock for
securities or other property deliverable upon such reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, as the case
may be. Each such written notice shall be given by first-class mail, postage
prepaid, addressed to the Holder at the address of the Holder as shown on the
books of the Company.
          (f) No Change in Certificate. The form of this Certificate need not be
changed because of any adjustment in the Warrant Price or in the number of
Warrant Shares purchasable on its exercise. The Warrant Price or the number of
Warrant Shares shall be considered to have been so changed as of the close of
business on the date of adjustment.
     5. Fractional Warrant Shares. No fractional Warrant Shares will be issued
in connection with any subscription hereunder but, in lieu of such fractional
Warrant Shares, the Company shall make a cash payment therefor upon the basis of
the fair market value of the Warrant Shares.
     6. Transfer of Warrants. Subject to compliance with the requirements of any
applicable federal and state securities laws, including the delivery of a legal
opinion to such effect, if reasonably required by the Company, the Holder may
assign the Warrants in whole or in part to one or more assignees who shall
become the “Holder(s)” hereunder.
     7. No Rights as Stockholder. The Holder of the Warrants, as such, shall not
be entitled to vote or receive dividends or be considered a stockholder of the
Company for any purpose, nor shall anything in this Certificate be construed to
confer on the Holder, as such, any rights of a stockholder of the Company or any
right to vote, give or withhold consent to any corporate action, to receive
notice of meetings of stockholders, to receive dividends or subscription rights
or otherwise.

-4-



--------------------------------------------------------------------------------



 



     8. Definitions. As used in this Certificate:
          (a) “Warrants” shall mean the rights evidenced by this Certificate.
          (b) “Warrant Price” shall mean $0.16 per Warrant Share, as adjusted in
accordance with Section 4 hereof.
          Dated as of June 22, 2007.

            NATIONAL QUALITY CARE, INC.
      By:           Robert Snukal, Chief Executive Officer             

-5-



--------------------------------------------------------------------------------



 



NATIONAL QUALITY CARE, INC.
SUBSCRIPTION FORM
(To be completed and signed only upon exercise of the Warrants)

TO:   National Quality Care, Inc.
9454 Wilshire Blvd., Penthouse 6
Beverly Hills, California 90212

Attention: Chief Executive Officer

     The undersigned, the holder and registered owner of the attached Warrants,
hereby irrevocably and unconditionally elects to exercise such Warrants and to
purchase                     * shares of Common Stock of National Quality Care,
Inc. pursuant to the terms and conditions thereof, and herewith tenders a check
in the amount of $                     in full payment of the purchase price for
such shares of stock. The undersigned requests that the certificate(s) for such
shares of stock be issued in the name of and delivered to:
(Please print name and address)
 
 
 
 

                 
Dated:
          Signature:    
 
               

 

*   Insert here the number of Warrant Shares without making any adjustment for
additional Warrant Shares or any other securities or property which, under the
adjustment provisions of the Warrants, may be deliverable upon exercise.

 